DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed on 12/06/2021 have been fully considered but they are not persuasive. 
Regarding the newly amended claim language, Applicant argues:  “The Office Action asserts that Kobayashi discloses the claimed ''first information" by citing to Kobayashi's "INTRA/INTER mode" flag and "COD" flag. See Office Action at page 9 (citing to Kobayashi at paragraphs 141 and 146.) The Office Action also asserts that Kobayashi discloses the claimed "second information" by citing to Kobayashi's "coded block pattern (CBP)," "MCBPC," and "CBPY." See Office Action at page 9 (citing to Kobayashi at paragraphs 142-146.) However, Kobayashi does not disclose the claimed hierarchical relationship between "first information" and "second information" described in amended claim 1.”
Examiner disagrees.  The first information exemplified as indicating whether the block in its entirety is coded (or encoded with transform coefficients) is directly and hierarchically related to whether further information is encoded within the block (such as information to further encoded transform coefficients.)  See updated reasons for rejection below. 
Applicant argues:  “However, Kobayashi's "MCBPC" and "CBPY" do not disclose or suggest "second information specifying whether the bitstream contains transform coefficient information of a partition among a plurality of partitions within the current block:'”
Examiner disagrees.  The coded block pattern examples in Kobayashi refer to the same H.264 video standard that is exemplified in Specification Figs. 20-22, and Page 6 lines 1-3, which illustrate the proposed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 2, 4-6, 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 37-39, 11, 40-42 respectively of U.S. Patent No. 10455248 issued from Application 12574283 to which the present Application seeks priority.  Although the claims at issue are not identical, they are not patentably distinct from each other, because the claims of the present Application are generic to the respective claims in the Patent.
Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In 
Claim scope is not limited by claim language directed to a content of a signal but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure, and thus does not require a separate reason for rejection.    See, In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or the claimed and prior art methods are identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); M.P.E.P. 2112.01.  “The functions corresponding to ‘processing,’ ‘receiving,’ and ‘storing’ are coextensive with a general purpose processor” In re Katz Interactive Call Processing Patent Litigation
Claims 2, 4-6, 8-10, 12-19 are directed to “an entropy decoding unit [configured to] … an inverse transform unit [configured to] … a transform unit [configured to] … an entropy coding unit [configured to]” generic terms modified by functional language but not modified by structure or a structural term and not naming a structure readily recognized by persons of skill in the art to perform the claimed function.  The limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, and shall be construed to cover the corresponding structure described in the specification and equivalents thereof.  Specification, Pages 9-12 indicate that these “units” are directed to functions of the H.264/AVC video coding standards but not limited to any special purpose hardware in the possession of the Applicant.  Note that H.264/AVC standards broadly embody implementations using a general purpose computer as noted in Kobayashi, Paragraphs 87-88.  For the remainder of this Office Action, these limitations are interpreted as features conventional to the H.264/AVC video coding standard.

Changes to the dimensions of prior art structures are considered obvious absent persuasive evidence that the particular changes would produce non-obvious results.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and 

Claims 2, 4-6, 8-10, 12-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20040233989 to Kobayashi (“Kobayashi”) in view of US 20080165848 to Ye (Ye”).  Also note Prior Art admitted by the Applicant in the Specification which substantively overlaps with the cited references.
The reasons for rejection have been adjusted in accordance with the PTAB decision issued on 03/01/2019 for application 12574283 to which the present application seeks priority.  
Regarding Claim 2:  “A method of decoding a bitstream for a video signal performed by a decoding apparatus, the method comprising:
obtaining, by the decoding apparatus from the bitstream, first information specifying whether the bitstream contains transform coefficient information of a current block; … determining, by the decoding apparatus based on the first information, whether the bitstream contains transform coefficient information of the current block; … wherein, the first information consists of a single bit that specifies whether the bitstream contains the transform coefficient information of the current block, and (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, these elements can obtain and evaluate (determine the value) of “a macroblock type, when a macroblock includes a plurality of coded sub-macroblocks according the macroblock type,” ( Specification, Page 6, lines 19-22) or whether the macroblock coding is skipped (Original Claim 3)  
Prior art provides several examples of “first information” that provides such and indication, (a) “the "COD" is a flag [single bit] indicating whether or not a macro block of interest is "skip",” and (b) “In the "INTRNINTER mode" [single bit], to switch the "intraframe prediction mode" and the "inter-frame prediction mode" for each sub-block for encoding, the "COD" is set to 0,”  Kobayashi, Paragraphs 141, 146.)
based on the first information specifying that the bitstream contains transform coefficient information of the current block, (i) obtaining, by the decoding apparatus from the bitstream, second information specifying whether the bitstream contains transform coefficient information of a partition among a plurality of partitions within the current block; … (ii) determining, by the decoding apparatus based on the second information, whether the bitstream contains transform coefficient information of the partition; … wherein, the second information for the current block consists of a plurality of bits, and each bit of the plurality of bits specifies whether the bitstream contains transform coefficient information of a respective partition among the plurality of partitions within the current block.  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, these elements can obtain and evaluate (determine the value) of "coded block pattern information, wherein the coded block pattern information indicates whether the sub-macroblocks include coded coefficients."  See Specification, Page 7, lines 17-19 and Page 22, lines 3-14 and Fig. 20 (illustrating prior art H.264/AVC)
Prior art teaches several examples of such an indication:  “The "coded block pattern information: CBP" means a flag indicating whether or not significant DCT coefficients to be transmitted are present in sub-blocks which are the units for DCT transformation. … The "MCBPC" is a syntax element to express additionally "coded block pattern information (CBP)" of a color-difference signal … The "CBPY" is a syntax element to express coded block pattern information of a luminance signal … for each sub-block for encoding, the "COD" is set to 0, and the "MCBPC" and "CBPY" are determined according to the distribution of the DCT coefficients.” Kobayashi, Paragraphs 142-146.
(iii) based on the second information of the partition specifying that the bitstream contains transform coefficient information of the partition, obtaining, by the decoding apparatus from the bitstream, the transform coefficient information of the partition;  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the transform coefficient information of the partition is a broad category, for example it may be DC transform size, Intra/Inter coding mode indication, and so on.  See Specification, Pages 6-7.
Prior art teaches such examples:  “When the "INTRA/INTER mode is selected as the "macro block mode" and the "intra-frame pixel value prediction mode" is selected for the sub-block of interest… predictive residual”  Kobayashi, Paragraph 213.  Additionally, note an indication of “the unit of "sub-blocks" to be subjected to orthogonal transformation” in Kobayashi, Figs. 12-13 and Paragraphs 194, 197, 203.)
(iv) obtaining, by the decoding apparatus, residual data of the partition based on the obtained transform coefficient information of the partition; and (predictive residual signal [coded transform coefficients] sent by the inverse orthogonal transforming section 70.”  Kobayashi, Paragraph 213.  Note a similar embodiment encoding the residual transform coefficients (and thus requiring a decoding in reverse) in Kobayashi, Paragraphs 21-22. Also note ”The inverse orthogonal transforming section 144”  Kobayashi, Paragraph 39 confirmed as AAPA in Specification, Pages 9-12.)
(v) reconstructing, by the decoding apparatus, the partition based on the residual data of the partition, and  (“prediction decoding section 74 adds up the predicted image block sent by the spatial predicting section 74 and the residual signal sent by the inverse orthogonal transforming section 70, and sends the added result …”  Kobayashi, Paragraph 213.)
“wherein, the second information of the partition is not obtained from the bitstream, based on the first information specifying that the bitstream does not contain transform coefficient information of the current block.”  (Examiner notes that it is implicit and at least obvious to a person of ordinary skill in the art, that when the first information of the bitstream indicates that a particular mode is not coded for the entire block (such as that the INTRA block coefficients are not coded in the prior art cited above), that the bitstream does not code second information (such as additional information related to encoding coefficients located in partitions of the un-coded block, like the “coded block pattern” cited above), and thus the second information would not be obtained and/or available for obtaining where the first information indicates that the mode is not encoded.  See an example of such hierarchical dependence in Kobayashi, Paragraphs 211-212.)
Cumulatively, Kobayashi does not explicitly teach that its “coded block indication information” (INTRA/INTER mode, the "INTER mode" or "INTER 4V mode," or "intra-frame pixel value prediction mode") are one bit flags that may be designated by a value of 1 or 0 as it may be.  However note that (a) the cited modes are binary indicators that map directly to a “1/0” one bit flag designation, and (b) as noted above difference in the actual written value or dimension does not distinguish the claimed function over the prior art function.
whether residual prediction is used or not may be indicated using a one-bit flag ResPred associated with the macroblock, which may be coded as a macroblock level syntax element,” notably that residual coding is decided per sub-block and per enhancement layer, thus providing multiple levels (first, second, …) of partitioning flag indication information within each macroblock.  Ye, Paragraphs 65-67.
Therefore, at the time of invention, it would have been obvious to one of ordinary skill in the art to supplement Kobayashi to one bit flags to indicate coding modes for each macroblock or for each sub-block as taught in Ye, in order to provide video coding scalability by partitioning macroblocks into colors, sub-blocks and layer blocks and indicating whether residual prediction is used at each level.  See, Ye, Paragraphs 65-67 an Kobayashi, Paragraphs 142-146.
Regarding Claim 4:  “The method of claim 2, wherein the current block comprises at least one chrominance pixel.” (“macro blocks, which may be arranged into sub-blocks. … luma components and corresponding scaled sizes for chroma components”  Ye, Paragraph 43 and statement of motivation in claim 1.)
Regarding Claim 5:  “The method of claim 2, wherein the current block comprises at least one luminance pixel.
Claim 6, “An apparatus configured to decode a bitstream for a video signal” is rejected for reasons stated in Claim 2 and because Kobayashi discloses a decoding apparatus comprising “a variable length decoding section 142” which performs entropy decoding.  Kobayashi, Paragraph 35 and ”The inverse orthogonal transforming section 144”  Kobayashi, Paragraph 39.)
Claims 7-9 are rejected for reasons stated for Claims 3-5 respectively in view of Claim 6 rejection.
Claims 10-14 directed to “A method of encoding a bitstream,” are rejected for reasons stated for Claims 2-5, because of method of encoding recites steps in opposite order from the method of decoding in Claims 2-5, and because the opposite order of the encoding method is well established in the art:  See conventional video coding and decoding by reversing the order of the operations in Kobayashi, Paragraphs 2-3 and Figs. 1-2 (including operations “by an entropy coding unit,” and “by a transform unit” as claimed,” which is confirmed as AAPA in Specification, Pages 9-11 which attributes the functionality to the H.264/ AVC industry standard.
Claims 15-18 directed to “An apparatus for encoding a bitstream for a video signal
Regarding Claim 19:  “The method of claim 10, further comprising: transmitting the bitstream that has been encoded by the entropy coding unit.”  (“The outputting section 128 transmits the compressed bit stream 3 constituting one or a plurality of frame images sent from the variable length encoding section 127, to a network 1.”  Kobayashi, Paragraph 28 and Figs. 1-2, which is confirmed as AAPA in Specification, Pages 9-11 which attributes the functionality to the H.264/ AVC industry standard.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20070009044 to Tourapis as used in previous actions, teaches luminance and chrominance coding within the context of claimed features.
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483